             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00381-MR


TEJERRICK JAMAL WALLCE,          )
                                 )
                     Petitioner, )
                                 )
               vs.               )             MEMORANDUM OF
                                 )             DECISION AND ORDER
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

     THIS MATTER is before the Court on the Petitioner’s response to the

Court’s November 23, 2020 Order [Doc. 6].

     Tejerrick Jamal Wallace (the “Petitioner”) is a prisoner of the State of

North Carolina who pled guilty in Mecklenburg County Superior Court on

August 26, 2010 to one count of second-degree murder; one count of

robbery with a dangerous weapon; one count of conspiracy to commit

robbery; one count of assault inflicting serious injury; and one count of

breaking and entering. [Doc. 1 at 1].

     The Petitioner did not appeal. [Id. at 2]. The Petitioner's convictions

became final on September 9, 2010, when the time for seeking direct review

expired. [Doc. 6 at 4]; N.C. R. App. P. 4(a)(2); 28 U.S.C. § 2244(d)(1)(A).



        Case 3:20-cv-00381-MR Document 8 Filed 01/19/21 Page 1 of 4
The one-year statute of limitations contained in the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) then began running for 365

days until it expired on September 9, 2011.

      On July 13, 2020, the Petitioner filed the present § 2254 Petition for

Writ of Habeas Corpus. [Doc. 1]. On November 23, 2020, the Court entered

an Order explaining that the Petitioner’s habeas petition appeared to be

untimely under § 2244(d)(1)(A) and directing the Petitioner to submit a

response explaining how statutory or equitable tolling applied to his habeas

petition. [Doc. 6 at 5-6].

      On December 1, 2020, the Petitioner responded to the Court’s Order.

[Doc. 7]. The Petitioner argues that equitable tolling should apply because

he brought this habeas petition without delay after becoming aware of the

statute of limitations. [Id. at 1].1 Ignorance of the law, however, “is not a

basis for equitable tolling.” United States v. Sosa, 364 F.3d 507, 512 (4th

Cir. 2004) (citing Cross-Bey v. Gammon, 322 F.3d 1012, 1015 (8th Cir.

2003)). Because the Petitioner fails to raise any other grounds to justify


1The Petitioner also invokes the Judicature Act of 1873 and his status as a “Moorish
American National.” [Doc. 7 at 2]. The Judicature Act of 1873 is an English law that gave
parties greater opportunity to dispense with the jury at law in English courts. Dawson v.
Contractors Transp. Corp., 467 F.2d 727, 739 n.23 (D.C. Cir. 1972). It has no effect on
criminal proceedings in the United States of America. Moreover, the Petitioner’s
arguments based on his status as a purported “Moorish American National” are frivolous.
See Wright v. Brooms, 2:11-MC-00003-MR-DLH, 2012 WL 1944917 (W.D.N.C. May 30,
2012) (Reidinger, J.).
                                           2

          Case 3:20-cv-00381-MR Document 8 Filed 01/19/21 Page 2 of 4
equitable tolling, the Court concludes that he has failed to demonstrate the

“extraordinary circumstances” necessary to warrant the application of

equitable tolling of the statute of limitations in this case. 2 Accordingly, the

Petitioner’s habeas petition will be dismissed as untimely under § 2244(d)(1).

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not

made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

                                      ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner’s § 2254 Petition

for Writ of Habeas Corpus [Doc. 1] is hereby DISMISSED as untimely under

§ 2244(d)(1)(A).


2 Even if the Petitioner could demonstrate extraordinary circumstances, he fails to show
that he asserted his rights with reasonable diligence by waiting nearly eight years after
his convictions to seek post-conviction remedies in state court.
                                           3

          Case 3:20-cv-00381-MR Document 8 Filed 01/19/21 Page 3 of 4
     IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.

     The Clerk of Court is respectfully directed to close this case.

     IT IS SO ORDERED.


                        Signed: January 19, 2021




                                           4

        Case 3:20-cv-00381-MR Document 8 Filed 01/19/21 Page 4 of 4
